J-S17020-22
J-S17021-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 BRIAN GARRIS                         :
                                      :
                   Appellant          :   No. 2018 EDA 2021

    Appeal from the Judgment of Sentence Entered September 2, 2021
  In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0002143-2019

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 BRIAN GARRIS                         :
                                      :
                   Appellant          :   No. 2019 EDA 2021

    Appeal from the Judgment of Sentence Entered September 2, 2021
  In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0006278-2019



 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 BRIAN GARRIS                         :
                                      :
                   Appellant          :   No. 2020 EDA 2021

    Appeal from the Judgment of Sentence Entered September 2, 2021
  In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0002064-2021
J-S17020-22
J-S17021-22



BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY LAZARUS, J.:                          FILED AUGUST 2, 2022

        Brian Garris appeals from the judgments1 of sentence, entered in the

Court of Common Pleas of Delaware County, following his violation of

probation/parole and his entry of an open guilty plea to possessing prohibited

offensive weapons,2 possession of a controlled substance,3 possession of drug

paraphernalia,4 and several summary offenses. After our review, we vacate

and remand.

        On September 2, 2021, following revocation of probation/parole as a

result of Garris’ conviction of the abovementioned offenses, see N.T.
____________________________________________


1 Judgments of sentence were imposed on dockets CP-23-CR-0002143-2019
and CP-23-CR-0006278-2019 following Garris’ violation of probation; the
appeals are docketed, respectively, at 2018 EDA 2021 and 2019 EDA 2021.
By order dated January 21, 2022, this Court consolidated those appeals. See
Pa.R.A.P. 513. On docket CP-23-CR-0002064-2021, judgment of sentence
was imposed following Garris’ entry of a guilty plea to a new offense; the
appeal from that judgment is docketed at 2020 EDA 2021. Garris has
complied with the dictates of Commonwealth v. Walker, 185 A.3d 969 (Pa.
2018), which requires the filing of “separate appeals from an order that
resolves issues arising on more than one docket.” Id. at 977. Garris filed
three separate notices of appeal on September 2, 2021. On December 21,
2021, this Court ordered the consolidated appeals at 2018 EDA 2021 and 2019
EDA 2021 be listed consecutively to the appeal at 2020 EDA 2021. For
purposes of our disposition, we have consolidated 2020 EDA 2021 with the
consolidated appeals at 2018 EDA 2021 and 2019 EDA 2021. See Pa.R.A.P.
513.

2   18 Pa.C.S. § 908.

3   35 P.S. § 780-113(a)(32).

4   35 P.S. § 780-113(a)(32).

                                           -2-
J-S17020-22
J-S17021-22


Sentencing/Gagnon, 9/2/20, at 38-39,5 the court resentenced him to 9 to 36

months’ incarceration, and for the new offenses, the court sentenced him to

6 to 23 months’ incarceration, followed by 3 years’ probation.       The court

ordered the sentences to run concurrently, and, thus, Garris was required to

serve an aggregate term of 9 to 36 months’ imprisonment, followed by 3

years’ probation.

       Garris filed timely post-sentence motions, which were denied, and on

September 30, 2021, he filed timely notices of appeal. See n.1, supra. Both

Garris and the trial court have complied with Pa.R.A.P. 1925. Garris raises

the following issues for our review:

          1. Whether the court’s failure to consider Garris’s eligibility
             pursuant to the Recidivism Risk Reduction Act (RRRI Act),
             61 Pa.C.S. §§ 4501 et seq., renders the judgment of
             sentence illegal?

          2. Whether the court’s judgment of sentence was excessive
             and an abuse of discretion where the court did not consider
             Garris’ rehabilitative needs, where Garris had never been
             offered the opportunity to participate in inpatient treatment
             to address his mental health and addiction issues, [and]
             where the court did not give appropriate weight to
             psychiatric evaluations and gave undue weight to the
             probation officer’s recommendations?

Appellant’s Brief, at 8 (reworded for clarity).

       A challenge to the trial court’s failure to impose a RRRI sentence

implicates the legality of sentence. Commonwealth v. Robinson, 7 A.3d

____________________________________________


5The court found Garris in violation of parole on CP-23-CR-0002143-2019,
and in violation of parole and probation on CP-23-CR-0006278-2019.

                                           -3-
J-S17020-22
J-S17021-22


868, 871 (Pa. Super. 2010). Our scope of review is plenary, and our standard

of review is de novo. Commonwealth v. Milhomme, 35 A.3d 1219, 1221

(Pa. Super. 2011).

       The RRRI Act requires the trial court to determine at the time of

sentencing whether the defendant is an “eligible offender.” See 61 Pa.C.S. §

4505(a); see also 42 Pa.C.S. § 9756(b.1) (requiring sentencing court to

impose RRRI minimum sentence when defendant is eligible). It is clear “that

sentencing courts are required to make an assessment as to an offender’s

eligibility for a sentence under the RRRI Act and lack discretion to forego

imposing one where an offender is eligible.” Commonwealth v. Finnecy,

249 A.3d 903, 912 (Pa. 2021). See also Commonwealth v. Robinson, 7

A.3d 868 (Pa. Super. 2010).

       Here, the trial court acknowledges that the issue of RRRI eligibility was

not discussed at the revocation sentencing hearing and suggests the issue can

be addressed at resentencing. See Trial Court Opinion, 12/8/21, at 5-6. We

agree.      Accordingly, we are constrained to vacate Garris’ judgment of

sentence and remand for a determination of RRRI eligibility. See 61 Pa.C.S.

§ 4503.6

____________________________________________


6 The Commonwealth states that there is no need for remand because Garris
has already been paroled on the 9-to-36-month sentence and that
“defendant’s counsel confirms” this. See Commonwealth’s Brief, at 8.
However, there is nothing in either the record before us or in Garris’ brief that
indicates Garris is on parole or that Garris’ counsel confirmed this. Moreover,
even if Garris is currently on parole, he remains subject to a three-year
sentence of probation.

                                           -4-
J-S17020-22
J-S17021-22


      Garris’ second issue challenges the discretionary aspects of his

sentence.   However, having already determined Garris is entitled to relief

because his sentence is illegal, this issue is moot.

      Judgment of sentence vacated. Case remanded for further proceedings.

Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/2/2022




                                      -5-